 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     Deputy City Attorney
 3   TARA M. STEELEY, State Bar #231775
     Deputy City Attorney
 4   City Hall, Room 234
     1 Dr. Carlton B. Goodlett Place
 5   San Francisco, California 94102-4682
     Telephone:     (415) 554-4655
 6   Facsimile:     (415) 554-4699
     E-Mail:        tara.steeley@sfcityatty.org
 7

 8   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO,
 9   SAN FRANCISCO PORT COMMISSION,
     operating under the title PORT OF SAN FRANCISCO,
10   ELAINE FORBES, in her capacity as Interim Executive Director
     of the San Francisco Port, PETER DALEY, in his capacity as
11   Deputy Director Maritime, the San Francisco Port
     JEFF BAUER, in his capacity as Deputy Director of Real Estate,
12   the San Francisco Port; JOE MONROE, in his capacity as
     Harbormaster, South Beach Harbor, Pier 40
13

14                                  UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16    LIL’ MAN IN THE BOAT, INC., a California       Case No. 3:17-cv-00904 JST
      Corporation,
17                                                   STIPULATION AND [PROPOSED] ORDER
             Plaintiff,                              TO CONTINUE CASE MANAGEMENT
18                                                   CONFERENCE
             vs.
19
      CITY AND COUNTY OF SAN FRANCISCO
20    and SAN FRANCISCO PORT                         Date Action Filed:   February 23, 2017
      COMMISSION, operating under the title          Trial Date:          None set
21    PORT OF SAN FRANCISCO, ELAINE
      FORBES, Interim Executive Director of the
22    San Francisco Port; PETER DALEY, Deputy
      Director Maritime, the San Francisco Port;
23    JEFF BAUER, Deputy Director of Real Estate,
      the San Francisco Port; JOE MONROE,
24    Harbormaster, South Beach Harbor, Pier 40,

25           Defendants.

26

27

28
        STIP. AND [PROPOSED] ORDER RE CMC                                     n:\lit\li2017\171137\01314867.docx
        CASE NO. 3:17-cv-00904 JST
 1                                                STIPULATION

 2           WHEREAS, this Court set a Further Case Management Conference for January 16, 2019;

 3           WHEREAS, the parties’ joint case management statement is due on January 9, 2019;

 4           WHEREAS, the Court denied Plaintiff’s Motion for Class Certification on January 8, 2019;

 5           WHEREAS, Plaintiff needs additional time to evaluate next steps in the litigation in light of

 6   the Court’s denial of its Motion for Class Certification;

 7           WHEREAS, the parties have not had an opportunity to meet and confer about next steps in the

 8   litigation or a proposed schedule since the Court decided Plaintiff’s Motion for Class Certification;

 9           WHEREAS, counsel for Plaintiff is unavailable to meet and confer or prepare a joint case

10   management statement today due to prior commitments;

11           WHEREAS, the parties believe that it would conserve judicial resources and the parties’

12   resources if the Court holds a case management conference after Plaintiff has the opportunity to

13   evaluate next steps in the litigation in light of the class certification decision and after the parties have

14   had an opportunity to meet and confer about those next steps;

15           WHEREAS, the parties jointly request that the Court continue the Further Case Management

16   Conference to January 30, 2019, subject to the Court’s availability;

17           Accordingly, pursuant to Local Civil Rule 6-2, the parties stipulate as follows:

18           1.      Subject to the Court’s approval, the Further Case Management Conference shall be

19   continued to January 30, 2019, or to a date shortly thereafter as set by the Court;

20           ///

21           ///

22           ///

23           ///

24           ///

25           ///

26           ///

27

28                                                           1
        STIP. AND [PROPOSED] ORDER RE CMC                                                n:\lit\li2017\171137\01314867.docx
        CASE NO. 3:17-cv-00904 JST
 1         2.     The last day to file the Joint or Separate Case Management Statement shall be one week

 2   prior to the Case Management Conference.

 3         IT IS SO STIPULATED.

 4   Dated: January 9, 2019                     DENNIS J. HERRERA
                                                City Attorney
 5                                              WAYNE SNODGRASS
                                                TARA M. STEELEY
 6                                              Deputy City Attorneys
 7                                         By: /s/Tara M. Steeley
 8                                            TARA M. STEELEY

 9                                              Attorneys for Defendants CITY AND COUNTY OF
                                                SAN FRANCISCO, SAN FRANCISCO PORT
10                                              COMMISSION, operating under the title PORT OF SAN
                                                FRANCISCO, ELAINE FORBES, PETER DALEY,
11                                              JEFF BAUER, JOE MONROE

12
     Dated: January 9, 2019
13                                         By: **/s/ Amelia Winchester
                                              DAVID ONGARO
14                                            AMELIA WINCHESTER
                                              Attorneys at Law
15
                                                LIL’ MAN IN THE BOAT, INC., a California
16                                              Corporation

17                                              **Pursuant to GO 45, the electronic signatory has
                                                obtained approval from this signatory.*
18

19

20

21

22

23

24

25

26

27

28                                                     2
        STIP. AND [PROPOSED] ORDER RE CMC                                        n:\lit\li2017\171137\01314867.docx
        CASE NO. 3:17-cv-00904 JST
                                             [PROPOSED] ORDER
 1

 2            For good cause appearing, the Court hereby ORDERS the following:

 3            1.     Further Case Management Conference, set for January 16, 2019, shall be continued to

 4   January 30, 2019, subject to the Court’s availability.

 5            2.     The last day to file the Joint or Separate Case Management shall be one week prior to

 6   the conference.

 7

 8            IT IS SO ORDERED.

 9
     Dated:        January 10, 2019
10                                                            THE HONORABLE JON S. TIGAR
                                                              Judge, United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                            3
        STIP. AND [PROPOSED] ORDER RE CMC                                              n:\lit\li2017\171137\01314867.docx
        CASE NO. 3:17-cv-00904 JST
